Citation Nr: 1700050	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back condition prior to August 31, 2010 and a rating in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to March 11, 2014, to include on an extraschedular basis.

5.  Entitlement to TDIU for the period beyond March 14, 2014.     




REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Cleveland, Ohio RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

During the course of the appeal in an October 2010 AOJ rating decision, the Veteran's chronic low back strain was increased to 20 percent effective August 31, 2010.  

Additionally, in a January 2015 AOJ rating decision, the Veteran was granted service connection for radiculopathy of the bilateral lower extremities, and assigned two separate 20 percent disability ratings, effective March 11, 2014 which are associated with the Veteran's low back condition.  The Veteran did not subsequently express disagreement with the decision.  However, the now service-connected bilateral lower extremity radiculopathy is a manifestation of the Veteran's service-connected low back strain.  When the Veteran disagreed with the amount of compensation awarded for her low back condition, she did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to her service-connected low back condition.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4. 71a, Note (1) (2016).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for her low back condition, her appeal encompassed ratings for all manifestations of the condition.  The award of the ratings in the January 2015 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's low back condition.  Thus, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the March 11, 2014, effective date.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

In January 2016 the Board remanded the claim to the AOJ for further development.  The requested development as to the claim of an increased rating for a low back condition adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The matter of TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the period prior to August 31, 2010, the Veteran's low back condition has been manifested by forward flexion limited to at worst 90 degrees due to pain without muscle spasm, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes necessitating bed rest prescribed by a physician of at least 2 weeks during the past 12 months.

2.  For the period beyond August 31, 2010, the Veteran's low back condition has been manifested by forward flexion limited to at worst 40 degrees due to pain without ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician of at least 4 weeks during the past 12 months.

3.  For the period prior to August 31, 2010, the Veteran's right lower extremity radiculopathy was not shown to have resulted in more than slight incomplete paralysis of the sciatic nerve. 

4.  For the period prior to August 31, 2010, the Veteran's left lower extremity radiculopathy was not shown to have resulted in more than slight incomplete paralysis of the sciatic nerve.

5.  For the period from August 31, 2010 to March 10, 2014, resolving doubt in the Veteran's favor, the Veteran's right lower extremity radiculopathy most closely approximates mild incomplete paralysis of the sciatic nerve.

6.  For the period from August 31, 2010 to March 10, 2014, resolving doubt in the Veteran's favor, the Veteran's left lower extremity radiculopathy was not shown to have resulted in more than slight incomplete paralysis of the sciatic nerve.

7.  For the period from March 11, 2014 and beyond, the Veteran's right lower extremity radiculopathy is not shown to have resulted in more than moderate incomplete paralysis of the sciatic nerve.

8.  For the period from March 11, 2014 and beyond, the Veteran's left lower extremity radiculopathy is not shown to have resulted in more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to August 31, 2010, the criteria for a rating in excess of 10 percent for the Veteran's low back condition have not been met.  38 U.S.C.A. §§ 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

2.  For the period beyond August 31, 2010, the criteria for a rating in excess of 20 percent for the Veteran's low back condition have not been met.  38 U.S.C.A. §§ 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

3.  For the period prior to August 31, 2010, the criteria for a separate compensable rating for the Veteran's right lower extremity radiculopathy was not met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8620 (2016).

4.  For the period prior to August 31, 2010, the criteria for a separate compensable rating for the Veteran's left lower extremity radiculopathy was not met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8620 (2016).

5.  Resolving doubt in favor of the Veteran, for the period from August 31, 2010 to March 11, 2013, the criteria for an initial 10 percent rating, but no more, for the Veteran's right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8620 (2016).

6.  For the period from August 31, 2010 to March 11, 2013, the criteria for a separate compensable rating for the Veteran's left lower extremity radiculopathy was not met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8620 (2016).

7.  For the period from March 11, 2014 and beyond, an initial rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8620 (2016).

8.  For the period from March 11, 2014 and beyond, an initial rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to a lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the IVDS Formula, a rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) to Diagnostic Code 5342 states that if IVDS symptoms are present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation for that segment.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

DC 8620 provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under DC 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Factual Background

By way of history, the Veteran was originally granted service connection for her low back condition, effective May 1, 1994, evaluated at 10 percent disabling.  

The Veteran filed a claim for an increased rating for her low back condition in a statement received July 17, 2007.  

For the period prior to August 31, 2010, private treatment records reflect ongoing treatment for low back pain which included physical therapy, medication and accupuncture.  See private treatment records from July 30, 2009 (physical therapy), June 1, 2010 (acupuncture) and August 4, 2010 (medication).  

The Veteran had some intermittent complaints of radicular symptoms from 2006 and beyond as reflected in private treatment records.  See private treatment records dated in VBMS as November 17, 2014 and July 12, 2010, dated October 3, 2006 (lower back pain no longer radiates), November 8, 2006 radiology request (chronic low back pain worsening to include radicular symptoms to the right mid-thigh), June 6, 2007 (pain radiates down the back of right leg for 2 days), November 18, 2007 (radicular symptoms on the right lower extremity), April 10, 2009 (pain with "some" radiation to the buttock area), May 20, 2009 MRI report (two month history with radiation of pain into the right buttock), May 20, 2009 (lower back pain radiates "somewhat" into the right buttock area), August 31, 2009 (denied any radicular symptoms), November 11, 2009 (lumbar radiculopathy, stable and asymptomatic), February 4, 2010 (lumbar radiculopathy is resolved), May 19, 2010 acupuncture treatment record (rarely experiences radiating pain, from the right leg to the level of knee), September 29, 2011 (lumbar radiculopathy listed as a chronic problem), February 14, 2012 (increasing low back pain with right lower extremity radicular pain),  November 14, 2012 (increasing low back pain with right lower extremity radicular pain), February 11, 2013 (right lower extremity radicular pain), April 10, 2014 physician's letter (treated for back pain with lumbar radiculopathy).

The Veteran was afforded a VA examination in August 2007.  The Veteran's main complaint was pain.  She stated it had been insidious in onset and progression.  She had no lumbar spine surgery.  She had a course of physical therapy and took some medications occasionally for back pain.  She had pain for over 20 years; it was burning, achy and daily.  It was primarily located in the right paraspinal musculature of the lumbar spine.  It occasionally radiated down the region of the right leg into the buttock, but not really further.  Pain intensity was reported as a level 4 out of 10.  Pain was worsened by lifting anything greater than 10 pounds, bending over, or going up and down stairs.  Pain was improved with the use of medication, massage, hot water and/or a heating pad.  The Veteran did not use a cane but did use a scooter in the grocery store or around the mall for long distances.  She did not have any artificial limb or prosthesis.  She did not have unsteadiness on her feet or any history of recent falls.  She denied rheumatoid disease, gout and lupus.  There was no history of joint dislocation or subluxation.  

Upon physical examination, the overall inspection of the lumbar spine demonstrated normal symmetry without obvious leg length discrepancy.  She walked with a slightly antalgic gait secondary to bilateral foot complaints.  She had no obvious scoliosis, no accentuated kyphosis or lordosis.  She complained of mild tenderness to palpation in the region of the right lumbar paraspinal musculature.  She did not exhibit any spasm or guarding on examination.  Range of motion testing, in degrees, resulted in forward flexion to 90; extension to 30; lateral bending to 30; and rotation to 30.  The associated lower extremity sensory examination is within normal limits with the exception of some complaints of numbness and tingling in the left greater toe.  Motor strength in the bilateral lower extremities demonstrated 5/5 muscle strength in all major muscle groups tested.  Patellar tendon reflexes were 2+ and symmetric bilaterally.  The straight leg test was negative bilaterally.  There was no clonus on examination.  The diagnosis was a right sided lumbosacral strain.  The lumbar strain was described as mild in severity by the VA examiner.  

A January 2008 Magnetic Resonance Imaging (MRI) indicated degenerative disc disease at L4-5 and L5-S1, it was most prominent at L5-S1 with severe right lateral recess narrowing appearing to impinge upon the exiting nerve root.  

In a private physician's evaluation in a report dated May 13, 2008 it was noted that the Veteran's low back condition was substantially aggravated and much worse since a motor vehicle accident from November 21, 2007.  Upon evaluation, the Veteran demonstrated a guarded active range of motion.  There was tenderness to palpation of the bilateral paraspinous musculature.  Deep tendon reflexes were 2+ to the bilateral patella and Achilles.  Sensation to light touch and pinprick was intact.  Straight leg test was negative bilaterally.  MRI findings indicated a very high likelihood that the Veteran could have quite possibly aggravated a pre-existing lumbar degenerative disc disease of the low back due to the motor vehicle accident.  It was noted that the Veteran would likely required a cortisone injection in several locations, possibly for her low back.  

A May 2009 X-ray was conducted and stated that there was no change to pathology at the L4-L5 and L5-S1 levels in comparison with the prior MRI of January 2008.  

For the period beyond August 31, 2010, private treatment records reflect ongoing treatment of low back pain which included acupuncture, medication and lumbar injections.  See e.g., private treatment records dated October 11, 2011 (acupuncture), March 5, 2012, November 14, 2012, January 22, 2013 (lumbar injection), May 29, 2013, and November 6, 2013, February 13, 2014 (the Veteran was treated through pain management which included medications and the Veteran had last received an injection in June 2013) .  

The Veteran was afforded a VA examination in August 2010.  The Veteran reported that she stopped working in January 2010 due to pain in her back and feet.  She stated that she was working as a psychiatric nurse.  She felt that she could no longer push the medical cart around because it caused her too much pain in her back.  The Veteran used a cane for walking, a wheelchair with shopping and getting around as far as groceries and malls due to her back pain.  She did not have any prosthetic devices.  She occasionally felt unsteady on her feet due to pinching in her back with walking but she had not fallen.  She had no history of rheumatoid gout, lupus or dislocations.  She was limited in walking distance and had difficulty with even short amounts of walking.  She was unable to make it to her appointment without a wheelchair.  She had limited standing and sitting time.  She tended to lean forward.  She also needed to readjust herself quite a bit due to pain.  She could not be on her feet long enough to do dishes or fold clothing, she would sit and come back to it at a later date due to her foot and spine pain.  The Veteran was able to eat, groom, bathe, and toilet but it was taking longer than it used to due to having to stop to take breaks.  She had no issues with driving.  She had great difficulty going up and down stairs and had a decreased sex life due to her pain.  The Veteran's main complaint was pain and stiffness, there were no injuries.  She had epidural injections twice in 2009 and wore medication patches.  She had constant pain, described as burning with occasionally sharp pains with walking or reaching, which was also constant.  She did have radiation down into her right buttock.  She reported pain at a level 8 in 10 and that she was in more pain than usual.  Normally, pain was a level 3 in 10.  Factors which increased pain included lifting and twisting.  She woke up at night with pain sometimes.  She did have a flare up 2-3 times a year where it went to a level 10 pain; this could happen for unknown reasons.  

Upon physical examination, the spine had a normal symmetry, limbs were normal and there was no scoliosis, kyphosis or lordosis.  The Veteran had a normal gait.  Upon palpation of the lumbar spine it appeared to have a trigger point paraspinally on the right side around the L5 region.  She had a spasm in that area also.  Range of motion testing, in degrees, revealed flexion to 40; extension to 15; lateral bending bilaterally to 20; and rotation bilaterally to 10.  She stated that extension increased her pain severely and all end points were due to the difficulty with severe pain.  She was unable to go beyond those points.  Sensory examination was normal.  Motor strength was 4/5.  Deep tendon reflexes were normal.  Straight leg test showed she was able to raise both of her legs 10 degrees off the table with pain in her lumbar spine.  Babinski, clonus and Waddell's signs were negative.  The Veteran completed repetitive motion testing of the spine with significant increased pain, fatigue, weakness, lack of endurance or incoordination.  An August 2010 X-ray revealed scoliosis, transitional vertebra and mild osteoarthritis changes.  The diagnosis was mild scoliosis, lumbar spine strain and mild lumbar osteoarthritis.  The Veteran's mid lumbar osteoarthritis and scoliosis will lead to continued pain and constant strain on her spine but it was not related to her lumbar spine strain due to active duty.  Keeping this in mind, she did have decreased range of motion and increased pain in her lumbar spine and thus strain when compared to her previous examination.  

The Veteran was treated privately for urinary stress incontinence in a March 26, 2013 record.  She underwent pelvic floor physical therapy which significantly improved symptoms.  

In a private chronic pain evaluation from December 3, 2012, the Veteran reported her pain was a level 6 out of 10, with 10 being the worst pain and was on a chronic daily basis.  Pain had improved with rest and medication.  She denied numbness or weakness associated with the pain.  She denied loss of control of bowel and bladder function, specifically in regards to new incontinence that was not explained by other pathology.  The Veteran was able to sleep through the night.  Upon evaluation, the Veteran had pain to palpation in the lower lumbar spine.  Finger to floor flexion with the knee extended was less than 90 degrees and limited by pain and stiffness; extension was to 30 degrees and limited due to pain; lateral bending was to 25 degrees, also limited due to pain.  It was noted the Veteran had worsening back pain with radiculopathy.  The Veteran received an injection to her low back December 12, 2012.  

In a chronic pain evaluation from June 28, 2013, the Veteran complained of low back pain.  Pain was improving with medication.  The pain was worse with standing for prolonged periods, walking and bending.  She endorsed weakness associated with the pain.  She was unable to sleep through the night due to pain.  Inspection of the lumbar spine revealed no scoliosis.  The Veteran had pain to palpation in the lower lumbar spine.  Finger to floor flexion with the knee extended was less than 90 degrees and limited by pain and stiffness; extension was to 30 degrees, limited due to pain; and lateral bending was to 25 degrees, limited by pain.  Straight leg test was positive and elicited pain in the lower lumbar spine.  The Veteran had radiculopathic symptoms with pain traveling down the lower extremity during the evaluation.  The Veteran received another injection in March 14, 2014, scoliosis was noted and the range of motion was consistent with the June 2013 findings.  

VA treatment records reflect ongoing complaints of back pain and an MRI of her low back from July 10, 2014.

The Veteran was afforded a VA examination in January 2015.  The Veteran was diagnosed with degenerative disc disease with scoliosis and chronic strain, ongoing.  The Veteran reported continued pain since the 2010 VA examination.  Symptoms were worse in severity and almost constant.  An MRI showed advanced disc and she was treated at a base for pain management.  She was unable to stand walk, bend, lift or climb.  She was recently evaluated for home care.  The Veteran did not report flare-ups that impacted the function of the spine.  The Veteran reported functional loss or impairment, as described above.  

Range of motion testing, in degrees, resulted in forward flexion to 40; extension to 10; right and left lateral flexion to 15; and right and left lateral rotation to 10.  Range of motion itself did not contribute to functional loss.  Pain was noted on examination and caused functional loss.  The Veteran had localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The Veteran was not able to perform repetitive use testing with at least three repetitions.  The examiner was unable to state without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  The Veteran had muscle spasm which resulted in an abnormal gait or abnormal spinal contour.  The Veteran had localized tenderness which did not result in an abnormal gait or abnormal spinal contour.  There was no guarding.  There were no additional factors contributing to disability.  Muscle strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+ bilaterally for the knees and ankles.  The sensory examination was normal for the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The Veteran was unable to perform the straight leg raising test.  The Veteran had radicular pain which was moderate bilaterally for constant pain (may be excruciating at times) and intermittent pain and mild bilaterally for numbness with no paresthesias and/or dysesthesias.  There were no other signs or symptoms of radiculopathy.  The sciatic nerve was affected bilaterally and the severity of the radiculopathy was noted to be moderate bilaterally.  There were no other neurologic abnormalities or findings related to the low back condition such as bowel or bladder problems or pathologic reflexes.  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran used a walker constantly.   Imaging studies documented arthritis.  An MRI from July 2014 was summarized.  The condition was not indicated to impact the Veteran's ability to work.  The symptoms had worsened per the Veteran's history and imaging.  She saw a pain specialist and received injections with little relief.  

The Veteran was most recently afforded a VA spine examination in March 2016.  The Veteran had a diagnosis of a lumbosacral strain, degenerative arthritis of the spine, and sacroiliac weakness.  The Veteran reported flare-ups of the thoracolumbar spine which occurred.  She detailed that weather change or prolonged activity of sitting, standing or walking increased his low back pain.  She used pain medications and she saw a pain management clinic and received epidural shots periodically.  She reported functional loss or functional impairment of the back because there was always some back in her lower back.  The range of motion was abnormal or outside of normal range.  Range of motion testing, in degrees, resulted in forward flexion to 50; extension to 25; right and left lateral flexion to 25; and right and left lateral rotation to 25.  The range of motion itself contributed to functional loss through pain.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the low back.  Upon repetitive use, range of motion testing, in degrees, resulted in forward flexion to 40; extension to 15; right and left lateral flexion to 20; and right and left lateral rotation to 20.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examination was not conducted during a flare-up.  It could not be said without mere speculation whether pain, weakness, fatigability or incoordination could significantly limit functional ability or range of motion over time.  There was muscle spasm, localized tenderness and guarding which resulted in an abnormal gait or abnormal spinal contour.  The Veteran was walking with a walker due to the lower back pain and could not straighten up without significant pain.  Additional factors contributing to disability were disturbance of locomotion, interference with sitting, standing and climbing.  Muscle strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+ bilaterally for the knees and ankles.  The sensory examination was normal for the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The straight leg test was positive.  The Veteran had other signs any symptoms due to radiculopathy which included moderate intermittent pain (usually dull), paresthesias and/or dysesthesias and numbness in the right lower extremity; there was no constant pain.  The left lower extremity did not have symptoms.  There were no other signs or symptoms.  The sciatic nerve was involved on the right side.  The severity of the right lower extremity radiculopathy was moderate with the left side noted to be unaffected.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes.  The Veteran had IVDS of the thoracolumbar spine but did not had any required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The Veteran regularly used a cane and a walker.  Arthritis was documented through imaging studies.  A March 2016 X-ray found mild disc disease and facet arthrosis with no significant change since August 2010.  There was variant lumbar anatomy again noted with lumbarized S1 vertebrae.  The Veteran's condition impacted her ability to work because prolonged activity of sitting, standing, walking running or climbing is painful.  The VA examiner indicated that the Veteran's back condition had increased in severity since she was quite dependent on a cane and a walker to ambulate.  The examiner opined that the Veteran was unable to work due to her inability to move around and other medical conditions.  

Analysis

The Veteran contends that her service-connected low back condition warrants a rating in excess of 10 percent prior to August 31, 2010 and a rating in excess of 20 percent thereafter.  

For the period prior to August 31, 2010, the Veteran's forward flexion was to 90 degrees, at worst with pain.  Neither the lay nor the medical evidence of record more nearly reflects flexion greater than 30 degrees but less than 60 degrees.  Although the Veteran was noted to have an abnormal gait in the August 2007 VA examination, the examiner specifically indicated that this was secondary to her feet.  There was no unfavorable or favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least two weeks, but less than for weeks in the past 12 months.  Thus, the lay and medical evidence more nearly approximate the criteria for a 10 percent evaluation, and no more.

Beyond August 31, 2010, the Veteran's forward flexion was to 40 degrees, at worst with pain.  Neither the lay nor the medical evidence of record more nearly reflects flexion limited to 30 degrees or less, unfavorable or favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least four weeks, but less than six weeks in the past 12 months.  Thus, the lay and medical evidence more nearly approximate the criteria for a 20 percent evaluation and no more.

As briefly mentioned, the Board has considered whether a higher rating could be assigned under the IVDS Formula.  While the March 2016 private physician determined the Veteran did have current IVDS (in contrast with VA examiners from August 2007, August 2010 and January 2015), it was detailed that there were no manifestations of incapacitating episodes.  As such, an alternative rating under the IVDS criteria would not be advantageous to the Veteran.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 10 percent prior to August 31, 2010 and 20 percent thereafter is appropriate for the Veteran's low back condition.  

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.
In this regard, the Board notes that the Veteran was treated for stress urinary incontinence in March 2013; however, there is no indication this is related to her low back condition.  Furthermore, the VA examiners in January 2015 and March 2016 specifically indicated that the Veteran did not have any associated objective neurologic abnormalities such as bowel or bladder impairment.  

As noted above, the AOJ granted service connection and assigned two separate ratings for radiculopathy of the bilateral lower extremities as secondary to the Veteran's service connected low back condition, effective March 11, 2014.

For the period prior to August 31, 2010, the Board finds that the Veteran is not entitled to an initial compensable rating for radiculopathy of either lower extremity, as the preponderance of the evidence does not show radiculopathy of either lower extremity which rises to a level of more than slight in nature.  Although private treatment records indicate some complaints of radicular symptoms in the right lower extremity from 2006 through 2010, the Veteran predominantly denied symptoms and once described radicular symptoms as "rare" in May 2010.  Further, the condition was noted to be stable, asymptomatic or resolved by treating medical professionals on multiple occasions.  Significantly, in the August 2007 VA examination the Veteran described that pain "occasionally" radiated down the region of her right leg into the buttock but no further.  The lower extremity sensory examination was within normal limits with the exception of some complaints of numbness and tingling in the left greater toe.  No diagnosis of lumbar radiculopathy was provided.  As such, based on the lay and medical evidence of record, the Board finds that the Veteran's radicular symptoms did not rise to the level of "mild," but rather slight.  

For the period from August 31, 2010 to March 11, 2014, resolving doubt in favor of the Veteran, the Board finds entitlement to an initial 10 percent rating, but no more for right lower extremity is warranted and an initial compensable rating for the Veteran's left lower extremity is not warranted.  In this regard, the private treatment records reflect that the Veteran began to complain of radiating pain into her right lower extremity with more frequency.  In her August 2010 VA examination, the Veteran reported radiation of pain in her right buttock, though no diagnosis of radiculopathy was provided and the sensory examination was normal.  Despite normal objective findings in the August 2010 VA examination, the Board will resolve doubt in favor of the Veteran and find that the Veteran's right lower extremity symptoms most closely approximate mild symptoms.  Again, based on the lay and medical evidence of record, there is no indication the Veteran's left lower extremity radicular symptoms, if any, were more than slight in nature and a compensable disability rating for this period is not warranted.  

For the period beyond March 11, 2014, there is no indication during the period on appeal that the incomplete paralysis of the bilateral lower extremities is any more than moderate in nature.  Notably, the VA examiner from January 2015 described the Veteran's radiculopathy of the bilateral lower extremities as moderate.  In the most recent March 2016 VA examination, the Veteran's left lower extremity was found to be unaffected and the Veteran's right lower extremity radiculopathy was described as moderate.  Private treatment records noted radiculopathic symptoms but did not detail the severity of the symptoms.  Even considering the Veteran's lay reports of symptoms, her bilateral lower extremity radiculopathy most closely resembles moderate incomplete paralysis of the sciatic nerve, reflected in the current, 20 percent disability ratings.   As such, a higher disability rating is not warranted for the period on appeal.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the spine and incomplete paralysis of the sciatic nerve are adequate to fully compensate her for her disabilities on appeal.  

As discussed above, the current ratings are adequate to fully compensate the Veteran for her pain and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent prior to August 31, 2010, for a low back condition is denied. 

Entitlement to a rating in excess of 20 percent beyond August 31, 2010, for a low back condition is denied.  

For the period prior to August 31, 2010, entitlement to an initial compensable rating for right lower extremity radiculopathy is denied.

For the period prior to August 31, 2010, entitlement to an initial compensable rating for left lower extremity radiculopathy is denied.

For the period from August 31, 2010 to March 10, 2014, entitlement to an initial 10 percent rating for right lower extremity radiculopathy is granted, subject to the regulations governing the payment of monetary benefits.

For the period from August 31, 2010 to March 10, 2014, entitlement to an initial compensable rating for left lower extremity radiculopathy is denied.

For the period from March 11, 2014 and beyond, entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.  

For the period from March 11, 2014 and beyond, entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.  


REMAND

The Veteran asserts entitlement to TDIU.  The Board notes that for the period prior to March 11, 2014, the Veteran does not have a disability rated at 60 percent or more or at least one disability rated at 40 percent with a combined rating of 70 percent or more.  In this regard, the Veteran's combined disability rating is 40 percent prior to August 31, 2010 and 50 percent prior to March 11, 2014 (including the grant of an initial rating of 10 percent for right lower extremity radiculopathy).  For the period beyond March 11, 2014, the Veteran's combined disability rating is 90 percent and his PTSD is evaluated at 50 percent disabling.  As such, the Veteran meets the criteria for schedular consideration for the period beyond March 11, 2014.  

The Board remanded the Veteran's TDIU claim in January 2016, in part, to obtain a VA examination to address the functional impact of the Veteran's service-connected conditions.  The Veteran was provided with multiple VA examination's in March 2016 which individually addressed each of the Veteran's service-connected conditions of PTSD, hypertension, post-operative hemorrhoids, residuals of a excision of mucocele, a residual scar of the left big toe, residuals of removal of a ganglion cyst from the right index finger, residuals of a burn on the right forearm, residuals of removal of a lipoma from the upper back, fiber cystic breast disease, a low back condition, bilateral foot condition and bilateral lower extremity radiculopathy.  

The March 2016 VA low back examiner opined that the Veteran was unable to work due to her inability to move around and "other medical conditions."  It remains unclear whether the VA examiner was referencing only service-connected disabilities or was also discussing non service-connected abilities.  Further, the Veteran was provided a VA breast conditions examination, and although fibrocystic breast disease was noted as being evaluated as zero percent disabling, it was not listed in the diagnosis section.  It remains unclear whether the Veteran still has a diagnosis of fibrocystic breast disease.  As the medical evidence of record is currently inadequate for evaluating the claim, the Board finds an addendum opinion which considers the functional impact of solely the Veteran's service-connected disabilities on employment is required.

The Board additionally notes that the issue of TDIU was not addressed in the most recently issued Supplemental Statement of the Case (SSOC) from April 2016.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the claims file to an appropriate medical professional to provide an opinion with respect to the Veteran's claim for TDIU for the period prior to March 11, 2014 and for the period thereafter.  

For the period prior to March 11, 2014 (beginning July 17, 2006): 

The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected chronic low back condition, rated as 20 percent; right lower extremity radiculopathy, rated as 10 percent from August 31, 2010 (noncompensable prior);; right and left foot conditions, rated each as 10 percent; hypertension, rated 10 percent disabling; a residual scar of the left big toe, rated as 10 percent; and postoperative hemorrhoids, fibrocystic breast disease, residuals of a right forearm burn, residuals of a ganglion cyst removal, residuals of a mucocele removal and residuals of a lipoma from the upper back removal, each evaluated as noncompensable.

For the period beyond March 11, 2014:

The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected PTSD, rated as 50 percent; chronic low back strain, rated as 20 percent; right and left foot conditions, rated each as 20 percent; right and left lower extremity radiculopathy, each rated as 20 percent; hypertension, rated 10 percent; a residual scar of the left big toe, rated as 10 percent; and postoperative hemorrhoids, fibrocystic breast disease, residuals of a right forearm burn, residuals of a ganglion cyst removal, residuals of a mucocele removal and residuals of a lipoma from the upper back removal, each rated as noncompensable.  

For both periods, take into consideration her level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  If applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given her current skill set and educational background.

All opinions expressed should be accompanied by a supporting rationale.

2.  Readjudicate the Veteran's claim of entitlement to TDIU.  If the Veteran's claims remain denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, this matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


